Title: To James Madison from James Anderson, 15 July 1807
From: Anderson, James
To: Madison, James



Sir
Havana July the 15. 1807.

In one of my precedent letters, I have had the honor to observe, that the Inhabitants of this City and it’s neighbourhood, and the Captains & Crews of Our Vessels, enjoyed perfect health, and that no Contagion existed at the Moment.  Unfortunately, Sir, I am now under the disagreeable necessity to inform You, that the Yellow fever and black Vomit rages violently amongst the Crews of our Vessels, and some of the Citizens of The United States who are now in this City.  Last week Captain Hills of Boston, who has left a Wife and family, was buryed, and within these few days Captain Carnes of the Ship Columbine of Boston, lost three of his Men, and this morning Captain Congdon of the Schooner Portsmouth, of Newport, Rhode Island, buryed one of his Crew, and numbers of our Seamen are confined to their beds on board the Vessels and in the Hospitals.  Lieutenant John D Henley of the United States Navy on Furlough, now lies very ill at the House of my Co-partner, Gray & .  Their care & kind attention will I hope save him.  A Mr. Zon from New York, is so far gone, that his life is dispaired of; and I am apprehensive that many more of my Countrymen will fall victims to this cruel disease.  I have not heard that any other class of people than the Citizens of the United States have been attainted with this horrid distemper.  Whether it is owing to their intemperate manner of living, which has been sometimes carried to excess, even here and in the most fatal season of the Year, is what I cannot undertake to say, but I fear that example and danger will not teach many of my Countrymen to be more moderate even in this critical moment, than at any other period.  It is a melancholy truth, Sir, that at this hour I have not in the Office, but little more than One hundred dollars, to meet the exigencies of our unfortunate Seamen, some of whom are in the Hospitals at the fixed rate of one half dollar per day.  The passage from The United States to this Island is made in so short a time, that after deducting the Months advance which our Seamen receive, little is left to be paid them by their Captains; so that when they are carried to the Hospitals, they become in general a real charge to our Government.  I promise You, Sir, that I will do every thing conformable to justice and Mercy, to economise the funds of the United States, now in, and that may come hereafter into my hands, though I doubt if I should have the resolution to refuse a Seaman a pass to an Hospital, notwithstanding I had not a cent in my possession of the Publick Money.
Mr. Ramage who leaves this in a little time for The United States, has told me that Mr. Hill owed a balance of near five hundred dollars to the Treasury of The United States, for monies received for Seamens discharges & Ca: And that He, Mr. Ramage, had also about two hundred dollars in his hands received on the same account, during the period of his filling the office, after Mr. Hills departure to my arrival, but Mr. Ramage is of Opinion that Mr. Hill has already settled at the Treasury for all sums due by them, and Mr. Ramage having some accounts to settle with Mr. Hill, will arrange with that Gentleman, on their meeting in the United States.
Mr. Ramage will perhaps pay a visit to Washington, where he will no doubt give You, Sir, every satisfaction upon this subject.
I shall continue to write You, Sir, and will acquaint You with the fatal effects of the Contagion which now reigns over our Unhappy Countrymen.  With the greatest Respect, I have the honor to be, Sir, Your most obedient Servant

James Anderson.

